McKennan, J.,
(charging jury.) This suit is brought to recover duties exacted by the collector and paid by the plaintiffs upon 250 dozen of bottles containing ginger-ale. Tlie ginger-ale was assessed and the duty exacted also on the bottles. Under the view of the law taken by the court, the duty was illegally exacted. The collector had no authority to require the importer to pay it. The importer, however, was bound to pay it, and having paid it, the only recourse he can have Is to sue to recover it back. He has done so; a,nd this suit is for the recovery of the duty on 250 dozen of bottles containing ginger-ale,’ which, as I have already said, was illegally exacted by the collector, and this amount the plaintiff is entitled to recover. Your verdict will, therefore, be for the plaintiff for the amount of claim.
Verdict for plaintiff.